DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner changed to the letter “a” in amended claims 1, 8, 11, 18, and changed to “a” and semicolon “;” in claim 6.

Amended Claim 1
1. A computer-implemented method for matching a pattern, said the method comprising:
generating a set of model descriptors representative of segment features of a first object captured in a first image;
generating a set of query descriptors representative of segment features of a second object captured in a second image;
selecting a first model segment to align with the query segments to determine if any of the query segments correspond with the first model segment based on respective model descriptors and query descriptors;
a hypothesis by computing a transformation to match the selected first model descriptor with a query descriptor;
validating the hypothesis by performing a model fitting algorithm when comparing other transformed model descriptors with other query descriptors with each query descriptor relative to a segment with a comparable length ratio between a minimum length ratio threshold and a maximum length ratio threshold; and
based on a consensus value from the model fitting algorithm, determining whether a pattern match exists between the first and second images.

Amended Claim 6
6.  A computer-implemented method for matching a pattern, the method comprising:
generating a set of model descriptors representative of segment features of a first object captured in a first image including defining a set of model descriptors by determining a location of a midpoint, an orientation angle relative to the x-axis, and a link between endpoints for each model segment;
generating a set of query descriptors representative of segment features of a second object captured in a second image;
selecting a first model segment to align with the query segments to determine if any of the query segments correspond with the first model segment based on respective model descriptors and query descriptors;
generating a hypothesis by computing a transformation to match the selected first model descriptor with a query descriptor;
validating the hypothesis by performing a model fitting algorithm when comparing other transformed model descriptors with other query descriptors; and

Amended Claim 8
8. The method according to claim 1, wherein generating a hypothesis includes generating a scaled rotation matrix including midpoint translation, rotation, and scaling of the first model descriptors to match each set of query descriptors to test correspondence thereof.

Amended Claim 11
11. An imaging system, comprising:
an imaging camera;
a processing unit in communication with said imaging camera, and configured to:
generate a set of model descriptors representative of segment features of a first object captured in a first image and define a set of model descriptors by determining a location of a midpoint, an orientation angle relative to the x-axis, and a link between endpoints for each model segment;
generate a set of query descriptors from a second object captured in a second image;
select a first model segment to align with the query segments to determine if any of the query segments correspond with the first model segment based on respective model descriptors and query descriptors;
generate a hypothesis by computing a transformation to match the selected first model descriptor with a query descriptor;
validate the hypothesis by performing a model fitting algorithm when comparing other transformed model descriptors with other query descriptors; and
based on a consensus value from the model fitting algorithm, determine whether a pattern match exists between the first and second images.

Amended Claim 18
18. The system according to claim 11, wherein the processing unit, in generating a hypothesis, is configured to generate a scaled rotation matrix including midpoint translation, rotation, and scaling of the first model descriptors to match each set of query descriptors to test correspondence thereof.

Allowable Subject Matter
Claims 1-3, 5-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for matching a pattern.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards matching a pattern by computing a transformation to match a selected first model descriptor with a query descriptor; and validating the hypothesis by performing a model fitting algorithm.
The closest prior art, Stoeffler et al. (US 2015/0049955) and Lin et al. (US 2016/0358355), show related systems.  The Stoeffler system teaches selecting a first model segment to align with the query segments to determine if any of the query segments correspond with the first model segment based on respective model descriptors and query descriptors (see figure 2, para. 0009, where Stoeffler discusses matching and aligning image feature descriptors); validating the hypothesis by performing a model fitting algorithm when comparing other transformed model descriptors with other query descriptors (see figure 2, para. 0137-0138, where Stoeffler discusses using a Random Sample Consensus for Model Fitting to verifying a correct match); and based on a consensus value from the model fitting algorithm, determining whether a pattern match exists between the first and second images (see figure 2, para. 0137-0138, where Stoeffler discusses using a Random Sample Consensus for Model Fitting to verifying a correct match).  The Lin system teaches generating a hypothesis by computing a transformation to match the selected first model descriptor with a query descriptor (see para. 0035, where Lin discusses computing an optimal similarity transformation between the reference and the target image based on the Random Sample Consensus threshold). 
However, Stoeffler and Lin fails to address: 
Claim 1 element
with each query descriptor relative to a segment with a comparable length ratio between a minimum length ratio threshold and a maximum length ratio threshold”.

Claim 6 element
“generating a set of model descriptors representative of segment features of a first object captured in a first image including defining a set of model descriptors by determining a location of a midpoint, an orientation angle relative to the x-axis, and a link between endpoints for each model segment”.

Claim 11 element
“generate a set of model descriptors representative of segment features of a first object captured in a first image and define a set of model descriptors by determining a location of a midpoint, an orientation angle relative to the x-axis, and a link between endpoints for each model segment”.

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663